Citation Nr: 0105073	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residual damage to the right eye as a 
result of treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from December 1954 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, as recent statutory changes 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes securing private and VA medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  See Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992). 

In this case, the veteran has reported a course of right eye 
treatment at the Lakeside (Chicago) VA Medical Center (VAMC) 
in 1995, but the claims file contains only a brief summary of 
right eye surgery from March 1995.  Similarly, the veteran 
has reported treatment from Allen M. Pielet, M.D., but the 
claims file contains no records of such treatment.  
Significantly, a March 1999 letter from David H. Orth, M.D., 
indicates that the veteran was referred to him as a patient 
by Dr. Pielet and that records of the veteran's medical 
history had been provided to him.  All records corresponding 
to this reported treatment should be obtained prior to 
further Board action.

The Board also notes that the report of the veteran's March 
1997 VA visual examination is incomplete, as this examination 
was conducted before any past medical records were associated 
with the claims file and because the examination report lacks 
information regarding the etiology of his current right eye 
disorder.  This matter should be addressed in a further VA 
examination.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the addresses of 
Dr. Orth and Dr. Pielet (if they are 
different from the addresses noted in the 
March 1999 statement from Dr. Orth) in 
signed release forms. 

2.  The RO should then request all 
records of medical treatment of the 
veteran from Dr. Orth, Dr. Pielet, and 
the Lakeside VAMC.  All records secured 
by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
current right eye disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examination report should reflect a 
review of the veteran's right eye 
history, and, to the extent possible, 
abbreviations and other shorthand 
commonly used by ophthalmologists should 
be avoided.  All necessary tests and 
studies, including visual acuity tests, 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran sustained additional 
right eye disability as a result of VA 
treatment or surgery.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, and after any additional 
development deemed necessary by the 
Veterans Claims Assistance Act of 2000, 
the RO should again adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for residual 
damage to the right eye as a result of 
treatment at a VA facility.  In this 
readjudication, the RO should make note 
of the fact that the veteran's claim was 
received in December 1996, prior to 
recent revisions to 38 U.S.C.A. § 1151.  
See Karnas v. Derwinski, 1 Vet. App. at 
312-13.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


